Exhibit 99.1 Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON CanadaM5J 2V5 NEWS RELEASE Kinross provides preliminary 2009 results and outlook for 2010 Expects record production of 2.23 million ounces in 2009 Toronto, Ontario, January 14, 2010 – Kinross Gold Corporation (TSX-K; NYSE-KGC) today provided its preliminary operating results for the full-year 2009 and its outlook for (This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information on page 5 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) Highlights ● 2009 full-year production1 is expected to be approximately 2.23 million gold equivalent ounces, in line with previously-stated guidance and an increase of approximately 21% over 2008 production. ● 2009 average cost of sales per gold equivalent ounce2 is expected to be in line with the previously-stated guidance range of $435-450 per gold equivalent ounce. ● 2010 full-year production is expected to be approximately 2.2 million gold equivalent ounces, as previously estimated. ● 2010 average cost of sales per gold equivalent ounce is expected to be in the range of $460-490. ● Kinross is proceeding with plans to add a third ball mill at the Paracatu expansion, with installation and commissioning expected to be completed in the first half of 2011. ● 2010 capital expenditures are forecast to be approximately $550 million, which includes $225 million for mine development, $90 million for the new ball mill at Paracatu, and $48 million for new project expenditures. CEO Commentary Tye
